19-23649-rdd   Doc 3793   Filed 09/21/21 Entered 09/21/21 09:06:19   Main Document
                                      Pg 1 of 5
19-23649-rdd   Doc 3793   Filed 09/21/21 Entered 09/21/21 09:06:19   Main Document
                                      Pg 2 of 5
19-23649-rdd   Doc 3793   Filed 09/21/21 Entered 09/21/21 09:06:19   Main Document
                                      Pg 3 of 5
19-23649-rdd   Doc 3793   Filed 09/21/21 Entered 09/21/21 09:06:19   Main Document
                                      Pg 4 of 5
19-23649-rdd   Doc 3793   Filed 09/21/21 Entered 09/21/21 09:06:19   Main Document
                                      Pg 5 of 5
